DETAILED ACTION
Response to Amendment
The amendment filed on 11/23/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (PGPUB 2021/0065642 A1).

As to claim 9, Shin (Figs. 4, 5) teaches, a display panel (display device), comprising:
a first clock signal driving line (CK1, CK2, C1 and C2) )(Fig. 4) and a second clock signal driving line (CK3, CK4), wherein the first clock signal driving line comprises a first clock signal line (CK1, CK2) and a first connection line (C1, C2), and the second clock signal driving line (CK3, CK4, C3, C4) comprises a second clock signal line (CK3, CK4) and a second connection line (C3, C4)(¶ 97, 103);
a first gate driver on array (GOA) unit (stage ST1, ST2) and a second GOA unit (stage ST3, ST4)(Fig. 2), wherein the first clock signal driving line is connected to the first GOA unit (CK1 and CK2 are connected to ST1 and ST2 respectively), and the second clock signal driving line is connected to the second GOA unit (i.e. CK3 and CK4 are connected to ST3 and ST4, respectively(Fig. 2); and
a first electrode (common electrode CM), wherein an opening (openings O1 and O2) is defined in the first electrode (Figs. 5A-D), the opening comprises at least two sub-openings overlapping the first clock signal driving line (i.e. O1 overlaps CK1, CK2) and the second clock signal driving line (i.e. O2 overlaps CK3, CK4)(Fig. 4), respectively, 
the sub-opening overlapping the second clock signal driving line non-overlaps with the first clock signal driving line (Fig. 2: i.e. O1 overlaps only CK1 and CK2. Further, O2 overlaps only CK3 and CK4), and an area of the sub-opening overlapping the first clock signal driving line is greater than an area of the sub-opening overlapping the second clock signal driving line (¶ 120: i.e. two openings may be in different size, and the size of the openings is increased as the opening is farther away from the stage. In case of Fig. 4, O1 is farther away than O2 from the stage).

As to claim 14, Shin (Figs. 4, 5) teaches, a display device (display device) a display panel (display panel DP, Fig. 1), wherein the display comprises, comprising:
a first clock signal driving line (CK1, CK2, C1 and C2) )(Fig. 4) and a second clock signal driving line (CK3, CK4), wherein the first clock signal driving line comprises a first clock signal line (CK1, CK2) and a first connection line (C1, C2), and the second clock signal driving line (CK3, CK4, C3, C4) comprises a second clock signal line (CK3, CK4) and a second connection line (C3, C4)(¶ 97, 103);
a first gate driver on array (GOA) unit (stage ST1, ST2) and a second GOA unit (stage ST3, ST4)(Fig. 2), the first clock signal driving line is connected to the first GOA unit (CK1 and CK2 are connected to ST1 and ST2 respectively), and the second clock signal driving line is connected to the second GOA unit (i.e. CK3 and CK4 are connected to ST3 and ST4, respectively(Fig. 2); and
a first electrode (common electrode CM), wherein an opening (openings O1 and O2) is defined in the first electrode (Figs. 5A-D), the opening comprises at least two sub-openings overlapping the first clock signal driving line (i.e. O1 overlaps CK1, CK2) and the second clock signal driving line (i.e. O2 overlaps CK3, CK4)(Fig. 4), respectively, 
the sub-opening overlapping the second clock signal driving line non-overlaps with the first clock signal driving line (Fig. 2: i.e. O1 overlaps only CK1 and CK2. Further, O2 overlaps only CK3 and CK4), and an area of the sub-opening overlapping the first clock signal driving line is greater than an area of the sub-opening overlapping the second clock signal driving line (¶ 120: i.e. two openings may be in different size, and the size of the openings is increased as the opening is farther away from the stage. In case of Fig. 4, O1 is farther away than O2 from the stage).


Dependent Claims
As to claims 10 and 15, Shin (Fig. 4) teaches, wherein an area of the first clock signal driving line is greater than an area of the second clock signal driving line (¶ 120: i.e. the size of the opening is increased when farther away from the stage).

As to claims 11 and 16, Shin (Fig. 4) teaches, wherein the first clock signal driving line comprises a first clock signal line (CK1, CK2) and a first connection line (C1, C2), the second clock signal driving line comprises a second clock signal line (Ck3, CK4) and a second connection line (C3, C4)(Fig. 4) 
the first connection line is electrically connected to the first clock signal line and the first GOA unit, and the second connection line is electrically connected to the second clock signal line and the second GOA unit (contact units U2 and U4)(¶ 106),
wherein the first GOA unit and the second GOA unit are arranged along a first direction (i.e. vertical direction), the first clock signal line and the second clock signal line are arranged along a second direction (i.e. Ck1-CKB8 are arranged paralle in horizontal direction), and the first clock signal line is located/disposed at one side of the second clock signal line away from the first GOA unit and the second GOA unit (Fig. 4), 
the first connection line and the second connection line are extended along the second direction (i.e. C1, C2 extend in horizontal direction), the second direction is perpendicular to the first direction, and 
a length of the first connection line is greater than a length of the second connection line (Fig. 4: i.e. C1/C2 are longer than C3/C4 in horizontal length); and 
the opening is arranged corresponding to the first clock signal line, the second clock signal line, and portions of the first connection line and the second connection line located between the first clock signal line and the second clock signal line (i.e. openings O1 and O2 are arranged corresponding to the location of contact units U2 and U4 respectively)(¶ 106, Fig. 4).

As to claims 12 and 17, Shin (Figs. 4) teaches, wherein the opening is arranged corresponding to the first clock signal line, the second clock signal line, the first connection line, the second connection line, the first GOA unit, and the second GOA unit (Fig. 4: i.e. openings O1 and O2 are arranged corresponding to the location of contact units U2 and U4 respectively. Further, O1 and O2 are arranged corresponding to each stage as shown in Figs. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Huang (PGPUB 2021/0225316 A1).
	
As to claim 1, Shin (Figs. 4, 5) teaches, a display panel (display device), comprising:
a plurality of gate driver on array (GOA) units (stages of gate driver) arranged along a first direction (vertical direction)(Fig. 2);
a plurality of clock signal lines (CK1-CKB8) arranged along a second direction (i.e. horizontal direction), wherein the clock signal lines are disposed at one side of the GOA units and extending along the first direction, and the second direction is perpendicular to the first direction (Figs. 2, 4);
a plurality of connection lines (connection lines C1-C8) , each of the connection lines extending along the second direction and connected between one of the clock signal lines and one of the GOA units (Fig. 4, ¶ 103); and
a first electrode (common electrode CM) disposed at one side of the GOA units, the clock signal lines, and the connection lines (Fig. 5A), wherein the first electrode comprises an opening (openings O1 and O2), and the opening is arranged corresponding to at least one of the clock signal lines and/or at least one of the connection lines (i.e. O1 overlaps CK1, CK2. O2 overlaps CK3, CK4)(Fig. 4, ¶ 110),
wherein in the first direction (vertical direction), a horizontal length of each of the connection lines (C1-C8) gradually decreases (Fig. 11: i.e. horizontal length of corresponding C1-C8 gradually decreases in vertical direction)
an area of a winding compensation portion of each of at least two of the connection lines gradually increases (i.e. height of the winding AR2-AR8 increases in vertical direction as shown in Fig. 11).
Shin does not specifically teach a line width of each of at least two of the connection lines gradually increases.
Huang (Fig. 7) teaches, wherein in the first direction, a line width of each of at least two of the connection lines gradually increases (Fig. 7: i.e. the line width L1-L4 gradually increase in vertical direction).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Huang’s electrode structure into Shin’s display device, so as to provide a display panel with an uniform display effect (¶ 6).
 
As to claim 2, Shin (Fig. 4) teaches, wherein the opening is arranged corresponding to the clock signal lines, the connection lines, and the GOA units (Fig. 4: i.e. openings O1 and O2 are arranged corresponding to the location of contact units U2 and U4 respectively. Further, O1 and O2 are arranged corresponding to each stage as shown in Figs. 1 and 4).

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Park et al (PGPUB 2018/0315387 A1).
As to claims 13 and 18, Shin (Fig. 1) teaches, an array substrate (lower substrate DS1), wherein the first clock signal driving line and the second clock signal driving line are disposed in a non-display region (non-display area, shown in Fig. 1) of the array substrate (Fig. 1).
Shin does not specifically teach color filter substrate.
Park (Fig. 13) teaches, a color filter substrate (upper substrate), wherein the first electrode is disposed on one side of the color filter substrate (¶ 108: i.e. color filter is adhered to the upper substrate), and the first electrode is a common electrode (cathode auxiliary electrode 300, supplied with low level voltage)(¶ 116).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Park’s display structure into Shin’s display device, so as to achieve luminance uniformity (¶ 173).
	
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Huang as applied to claim 1 above, and further in view of Park et al (PGPUB 2018/0315387 A1).

As to claims 5 and 6, Shin (Fig. 1) teaches, an array substrate (lower substrate DS1), wherein the clock signal lines, GOA units and the connection lines are disposed on one side of the array substrate (non-display area, shown in Fig. 1) of the array substrate (Fig. 1).
Shin and Hung do not specifically teach color filter substrate.
Park (Fig. 13) teaches, a color filter substrate (upper substrate), wherein the first electrode is disposed on one side of the color filter substrate (¶ 108: i.e. color filter is adhered to the upper substrate), and the first electrode is a common electrode (cathode auxiliary electrode 300, supplied with low level voltage)(¶ 116).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Park’s display structure into Shin’s display device as modified with the teaching of Huang, so as to achieve luminance uniformity (¶ 173).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Huang and Park as applied to claim 1 above, and further in view of Ogasawara et al (PGPUB 2015/0070616 A1).

As to claims 7 and 8, Shin (Fig. 1) teaches, wherein the display panel comprises a display region (display area DA) and a non-display region (non-display area NDA) surrounding the display region (Fig. 1), the non-display region comprises a first border region (i.e. NDA on left side of DA) and a third border region (i.e. right side) arranged opposite to each other, and a second border region (i.e. top side) and a fourth border region (i.e. bottom side) arranged opposite to each other, the second border region is connected between the first border region and the third border region, and the fourth border region is connected between the first border region and the third border region (Fig. 1).
Shin does not specifically teach two sets of the clock signal lines and two sets of openings. Huang teaches two sets of GOA but does not specifically teach corresponding two sets of openings.
 Park (Figs. 4, 13, 15, 16) teaches, 
the display panel comprises two sets of the GOA units (first and second gate drivers 11 and 12), two sets of the clock signal lines (i.e. CL1 and CL2 on the left side is one set, and same set of structure is provided on the right side for gate driver 12), and two sets of the connection lines (i.e. BE1 and BE2 for the left side as one set, and BE1 and BE2 for the right side as another set), two sets of the GOA units, two sets of the clock signal lines, and two sets of the connection lines are disposed on the array substrate and are respectively disposed in the first border region and the third border region (Fig. 4, ¶ 118: i.e. substantially the same structure for gate driver 11 and gate driver 12 in each of Figs. 4 and 12), and the first electrode comprises two sets of the openings (i.e. openings for gate driver 11 and CL on the left side, and another openings for gate driver 12 and CL on the right side); and 
the display panel comprises a plurality of common electrode conductive units (i.e. different common electrodes for each pixel area and electrodes for providing the common potentials), the array substrate is disposed corresponding to the color filter substrate (¶ 108: i.e. color filter on upper substrate), the array substrate comprises a common trace (¶ 153, 157: i.e. cathode electrode 270 or light emitting layer 260 may be the common layer. Both of 270 and 260 are disposed on lower substrate 100 as shown in Fig. 9), the common electrode conductive units are disposed between the array substrate and the color filter substrate (¶ 108, 153, 157: i.e. the structure as shown in Fig. 9 is on lower substrate and is below the upper substrate. Therefore, the common electrodes, 260 or 270, are between the array substrate and the color substrate).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Park’s display structure into Shin’s display device as modified with the teaching of Huang, so as to achieve luminance uniformity (¶ 173).
Park does not specifically teach disposed in the second border region and the fourth border region, and the common electrode conductive units are electrically connected to the common electrode and the common trace.
Ogasawara (Fig. 3) teaches, disposed in the second border region and the fourth border region (i.e. common transition electrode 14 is disposed on both upper and lower side of the display as shown in Fig. 3), and the common electrode conductive units are electrically connected to the common electrode and the common trace (¶ 84: i.e. common signal is applied via common transition electrode 14, which is on the array substrate 10).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Ogasawara’s common transition electrode structure into Shin’s display as modified with the teaching of Hung and Park, so as to improve the seal design (¶ 29: i.e. easy to inspect) and suppressing formation of uncured portion of the sealing material (¶ 35).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691